Citation Nr: 0102492	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
right shoulder instability, status post open anterior 
capsulorrhaphy, currently evaluated s 20 percent disabling.

2.  Entitlement to service connection for a bilateral ulnar 
nerve disorder claimed as hand numbness.  

3.  Entitlement to service connection for right arm numbness.

4.  Entitlement to service connection for neck and back pain.

5.  Entitlement to service connection for allergic reaction 
to latex.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1994 to June 1998.  
These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1998 and February 1999 
rating decisions of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In support of 
her claim, the veteran testified at a personal hearing at the 
RO in February 2000.   


FINDING OF FACT

The veteran does not have a current disability due to an 
allergy to latex.    


CONCLUSION OF LAW

The veteran's allergy to latex was not incurred in or 
aggravated by her period of service.  38 U.S.C.A. §§, 1110, 
1131, & 5107(a) (West 1991), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. NO. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.303, 3.380 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to a disability evaluation in 
excess of 20 percent for service-connected right shoulder 
instability, status post open anterior capsulorrhaphy and 
service connection for a bilateral ulnar nerve disorder 
claimed as hand numbness, service connection for right arm 
numbness, service connection for neck and back pain and 
service connection for allergic reaction to latex.  With the 
exception of the veteran's claim of entitlement to service 
connection for allergic reaction to latex, the issues 
presented by this appeal are addressed in the remand appended 
to the following decision.

The RO denied the veteran's claim of entitlement to service 
connection for an allergy to latex on the basis that this 
claim was not well grounded.  However, the Board initially 
notes that during the pendency of this appeal, a bill was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and amplifies the VA's duty to assist a 
claimant in the development of her claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  This legislation now necessitates the Board to 
proceed directly to an adjudication of the merits of a 
service connection claim (provided the Board finds that the 
VA has fulfilled its duty to assist) without determining 
whether the claim is well grounded.  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of her 
claim for service connection for an allergy to latex.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In a 
September 1999 statement of the case, the RO notified the 
veteran of all regulations pertinent to service connection 
claims, including those relating to well-groundedness, and 
informed her that her claim for service connection for an 
allergy to latex was denied because she did not submit any 
evidence to show that she had a current disability.  There 
was no evidence to show that she had a current allergy to 
latex, or that she had ongoing symptoms of an allergy to 
latex (evidence that was previously required to well ground a 
claim and that is still required to grant a claim on the 
merits).  The RO also provided the veteran and her 
representative an opportunity to present argument on this 
matter.  The veteran and her representative took advantage of 
this opportunity by subsequently submitting written 
statements and presenting testimony at a February 2000 
personnel hearing at the RO.  Further, the veteran was 
afforded a VA examination in September 1998.  Accordingly, 
the Board is satisfied that the veteran was ensured due 
process of law as a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
her claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examination that was conducted, the Board finds that no 
further assistance is necessary for an equitable adjudication 
of the claim.  Therefore, the Board will proceed with 
adjudication of the veteran's appeal.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may be presumed for 
certain disorders and diseases if they became manifest to a 
degree of 10 percent within one year (or three years in the 
case of tuberculosis) from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).
Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities. 38 C.F.R. § 3.380 (2000).  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as a natural 
progress nor as due to the inherent nature of the disease.  
However, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing. 
38 C.F.R. § 3.380.

The record shows that the veteran was trained as a hospital 
corpsman during service and that she developed an allergy to 
latex during service.  A March 1998 separation examination 
report does not reflect that the veteran had active allergy 
symptoms or that she was allergic to latex.  A post-service 
September 1998 VA examination report reflects that the 
veteran reported developing a rash during service after being 
exposed to latex.  At the time of the examination, the 
veteran's skin was normal.  She was diagnosed with atopic 
dermatitis, likely, by history.  

In a February 1999 statement, the veteran's supervisor from 
the laboratory where she worked during service, indicated 
that the veteran developed an allergy to latex between 
October 1997 and March 1998.  As a result, the veteran was 
transferred out of the laboratory to avoid exposure to latex.

During the hearing held at the RO in February 2000, the 
veteran testified that she did not have an allergy to latex 
prior to service.  She also indicated that she developed the 
allergy to latex toward the end of 1995.  She described 
developing an eczema like rash around her wrists after 
wearing latex gloves and developing hives on her wrists, 
elbows and behind her knees.  As a result she was required to 
switch departments and change jobs to avoid contact with 
latex.  The veteran testified that as of February 2000, she 
was not under the care of a physician for the allergy because 
she did not have insurance.  She stated that she was not 
taking any medication for her allergy and that she did not 
have problems with her allergy unless she was exposed to 
latex.  She indicated that she did not have a continuous 
rash. 

To meet the requirements for an award of service connection 
under 38 U.S.C.A. §§ 1110, 1131, the veteran must submit 
competent evidence establishing the existence of a current 
disability resulting from service.  Further, a grant of 
service connection pursuant to 38 C.F.R. § 3.380 must be 
premised on the basis of the whole evidentiary showing of 
record.  In this case, there is evidence that the veteran 
experienced an allergy to latex while in service and 
occasionally after service when exposed to latex.  That 
notwithstanding, allergic manifestations which subside upon 
the absence of or removal of the offending allergen are, by 
virtue of the above-cited regulation, deemed to be acute 
occurrences which heal without residuals.  The evidence of 
record in this instance demonstrates the existence of only an 
acute allergic reaction, without chronic disablement.  As 
shown by the September 1998 VA examination report, the 
veteran did not have any chronic disablement from her latex 
allergy.  The Board notes in this regard that VA compensation 
is payable only for a disease or injury productive of chronic 
disability. 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000).  Without evidence of a disease or injury productive of 
chronic disability, the veteran's claim of entitlement to 
service connection for an allergy to latex must be denied.


ORDER

Entitlement to service connection for an allergy to latex is 
denied.


REMAND

The veteran also contends that she is entitled to a 
disability evaluation in excess of 20 percent for service-
connected right shoulder instability, status post open 
anterior capsulorrhaphy and service connection for a 
bilateral ulnar nerve disorder claimed as hand numbness, as 
well as service connection for right arm numbness, and 
service connection for neck and back pains.  A review of the 
record reveals that additional development by the RO is 
warranted before deciding the merits of the veteran's 
remaining claims. 

The record shows that the veteran was afforded a VA 
examination in September 1998.  At that time, the veteran was 
diagnosed with status post inferior capsular shift of the 
right shoulder for instability in 1997, bilateral upper 
extremity numbness in the ulnar nerve distribution, possibly 
due to peripheral compression or a cervical disc problem and 
mechanical cervical spine pain and intermittent radicular 
symptoms.  The VA examiner recommended that the veteran be 
scheduled for a neurology examination to undergo EMG nerve 
conduction studies of the upper extremities to evaluate 
whether the veteran had a peripheral nerve lesion or a 
central nerve lesion.  The veteran was scheduled for a VA 
neurology examination in January 1999.  The RO requested the 
VA examiner to conduct EMG/NVC studies of both of the 
veteran's upper extremities to evaluate a possible 
relationship between the veteran's service connected right 
shoulder disorder and her back and neck pain and right arm 
and hand numbness.  Notification of the scheduled examination 
was apparently sent to the veteran in California.  The 
veteran failed to report for the scheduled examination.

In an August 1999 statement clarifying her March 1999 Notice 
of Disagreement, the veteran indicated that she never 
received notification of the scheduled VA examination, 
because she moved to Indiana in December 1998.  She requested 
that she be rescheduled for a VA examination.  The veteran 
reiterated this request in an October 1999 VA-Form 9, (Appeal 
To Board of Veterans' Appeals) and during the February 2000 
hearing at the RO.  During the hearing, the veteran also 
testified that she continues to seek treatment for her right 
shoulder at a VA Medical Center.  She testified that she has 
ongoing problems with a bilateral ulnar nerve disorder and 
hand numbness, worse on the right and neck and back pain.  
The veteran indicated that she had not been afforded an EMG, 
CT or MRI to assess any of these disorders and that she was 
scheduled for an examination in January 1999 to undergo an 
EMG.  However, she was unable to report for the examination 
because she relocated to Indiana and never received 
notification of the scheduled examination.  The veteran 
testified that physicians had advised her that her bilateral 
ulnar nerve disorder and hand numbness might be related to 
her service connected right shoulder disorder.  The veteran 
also testified that during service she was advised that she 
might have carpal tunnel syndrome, or that her pain was the 
result of her shoulder surgery.  She also testified that she 
believes that her bilateral ulnar nerve disorder, hand 
numbness and back and neck pain are related to her service-
connected right shoulder disorder.  The veteran indicated 
that during service, her back and neck pain had been 
characterized as thoracic myofacia with spasms.  She 
indicated that she attended physical therapy for her neck and 
back pain after service, until she became uninsured.  The 
veteran testified that she was taking Flexoril, Naprosyn, 
Norflex and Motrin for her shoulder and her neck and back 
pain.  

The VA's duty to assist includes arranging for any additional 
diagnostic tests that have been suggested or recommended by a 
VA examiner to clarify a diagnosis or level of disability.  
Green v. Derwinskin, 1 Vet. App. 121, 123-24 (1991).  
Further, the Veterans Claims Assistance Act of 2000 creates a 
heightened duty to assist a veteran in developing her claims.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this case, the veteran should be scheduled for a VA 
neurological examination to undergo EMG nerve conduction 
studies as suggested by the VA examiner in the September 1998 
VA examination report.  Additionally, any outstanding 
treatment records regarding treatment for the veteran's 
service connected right shoulder disability, bilateral ulnar 
nerve disorder, right arm numbness and neck and back pain 
should be obtained and associated with the claims file.  

Further, it appears from the September 1998 VA examination 
report and the January 1999 RO request for a neurological 
examination that there might be some relationship between the 
veteran's service connected right shoulder disability and her 
other claimed disorders.  The veteran has claimed entitlement 
to a disability evaluation in excess of 20 percent for her 
shoulder disability.  The veteran was granted a 20 percent 
disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5203.  This is the maximum benefit allowed under this DC, 
however, higher ratings are available under other potentially 
applicable codes.  On a claim for an original or an increased 
rating, a claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
indicated that she is satisfied with the 20 percent 
disability evaluation and therefore her request for an 
increased disability evaluation has not been resolved.  
However, the Board concludes that the veteran's claim of 
entitlement to an increased disability evaluation for her 
right shoulder disability is inextricably intertwined with 
the issues of entitlement to service connection for a 
bilateral ulnar nerve disorder, right arm numbness and neck 
and back pain.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Holland v. Brown, 6 Vet. App. 443 (1994).  That is, further 
development could show that the veteran's bilateral ulnar 
nerve disorder, right arm numbness and neck and back pain are 
separate disorders, or part of the veteran's service-
connected right shoulder disability.  As such, the veteran's 
claim of entitlement to a disability evaluation in excess of 
20 percent for a right shoulder disability must be remanded 
in order to develop the inextricably intertwined issues.  
Consequently, the Board's adjudication of this aspect of the 
veteran's appeal must be deferred until the issues regarding 
service connection have been developed.  Accordingly, for the 
reasons discussed, this case is remanded to the RO for the 
following development:

1.  As contemplated under the Veterans 
Claims Assistance Act, the RO should 
contact the veteran and request her to 
provide the names and addresses of all 
health care providers, governmental and 
private, who have treated her for her 
service-connected right shoulder 
disability, and her claimed bilateral 
ulnar nerve, right arm numbness and neck 
and back disorders.  The RO should 
associate these treatment records with 
the claims file, including the 
outstanding VA Medical Center and 
physical therapy records referenced by 
the veteran during the February 2000 
hearing at the RO.

2.  The veteran should be afforded a VA 
neurological examination and afforded EMG 
nerve conduction studies of the upper 
extremities as suggested by a VA examiner 
in the September 1998 VA examination 
report.  The examiner should review the 
entire claims folder, and all appropriate 
tests should be conducted.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  The examiner is 
specifically requested to render opinions 
as to whether the veteran's claimed 
bilateral ulnar nerve disorder, right arm 
numbness and back and neck disorder are 
related to the veteran's period of 
service, secondary disabilities caused by 
the veteran's service-connected right 
shoulder disability, or are they symptoms 
or manifestations of the veteran's 
service-connected right shoulder 
disability.  If the examiner determines 
that these claimed disorders are symptoms 
of or manifestations of the veteran's 
service-connected right shoulder 
disability, the examiner is requested to 
attempt to quantify the degree of 
impairment of the veteran's right 
shoulder disability under the appropriate 
diagnostic code for shoulder 
disabilities.  See 38 C.F.R. § 4. 81a, 
Diagnostic Codes 5200-5203 (2000).  The 
examiner should also comment on the 
impact that the veteran's service-
connected disability has on her ordinary 
activity and her ability to obtain and 
maintain gainful employment.   

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
veteran and her representative should be 
provided with a supplemental statement of 
the case, if in order, and afforded an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence; however, no action is required until she is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
373 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


